t c memo united_states tax_court john w schroeder jr petitioner v commissioner of internal revenue respondent docket no 8820-o1l filed date john w schroeder jr pro_se rollin g thorley and karen baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent contends that there is no dispute as to any material fact with respect to this levy action and that tt all rule references are to the tax_court rules_of_practice and procedure and unless otherwise indicated all section references are to the internal_revenue_code as amended - - respondent’s determination to proceed with collection of petitioner’s outstanding tax_liabilities for should be sustained as a matter of law summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as explained in detail below there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment background the record establishes and or the parties do not dispute the following a petitioner’s failure_to_file petitioner has a history of failing to file federal_income_tax returns specifically petitioner failed to file a federal_income_tax return for b respondent’s notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined in pertinent part a deficiency in petitioner’s federal_income_tax for in the amount of dollar_figure an addition_to_tax under sec_665l1 a for failure to timely file a tax_return in the amount of dollar_figure and an addition_to_tax under sec_6654 a for failure to pay estimated_tax in the amount of dollar_figure the deficiency was based principally on respondent’s determination that petitioner failed to report wage income in the amount of dollar_figure as reported to respondent on form_w-2 by granite construction co nonemployee compensation in the amount of dollar_figure and unemployment_compensation in the amount of dollar_figure as reported to respondent on form 1099-g although the notice_of_deficiency also sets forth respondent’s determination of deficiencies in petitioner’s federal income taxes for and we are concerned in this proceeding only with petitioner’s liability for q4e- respondent’s records reflect that the notice_of_deficiency was not returned undelivered to respondent by the postal service petitioner has not denied that he received the notice_of_deficiency c assessment of petitioner’s liability petitioner did not file a petition for redetermination with the court challenging the notice_of_deficiency accordingly on date respondent assessed the determined deficiency and additions to tax as well as statutory interest on that same day respondent sent petitioner a notice_and_demand for payment informing petitioner that he had a liability for and requesting that he pay it petitioner failed to do so on date respondent sent petitioner a second collection notice for once again petitioner failed to pay the amount owing d respondent’s final notice and petitioner’s response on date respondent sent petitioner a final notice---notice of intent to levy and notice of your right to a hearing the final notice the final notice was issued in respect of petitioner’s outstanding liability for on date petitioner submitted to respondent a form request for a collection_due_process_hearing petitioner’s request stated that the period of limitations had expired with respect to the assessment of petitioner’s tax_liability for eb respondent’s efforts to schedule a hearing on date and date appeals officer joe gurnaby issued letters to petitioner requesting that he contact the appeals_office to arrange an administrative hearing at a mutually convenient time petitioner did not contact the appeals_office with regard to either letter f respondent’s notice_of_determination on date appeals officer gurnaby prepared an appeals_office transmittal_memorandum the memorandum stated that the appeals officer reviewed an internal_revenue_service txmoda transcript of account dated date and determined that respondent had complied with all applicable legal requirements with regard to the assessment of petitioner’s tax_liability for a copy of the transcript of account was attached as an exhibit to the declaration that accompanied respondent’s motion for summary_judgment on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice stated that the appeals_office had a txmoda transcript contains current account information obtained from respondent’s master_file txmoda is the command_code cc that is entered into respondent’s integrated data retrieval system idrs to obtain the transcript idrs is essentially the interface between respondent’s employees and respondent’s various computer systems - - determined that it was appropriate for respondent to proceed with the collection of petitioner’s outstanding tax_liability for g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the following allegations reflect the crux of the petition for americans including the self-employed the only tax authorized under the sections referred to above sec_1 and is form_2555 titled foreign_earned_income not form_1040 as americans have been led to believe the only code sections that establish liability for the income_tax or the withholding of it refer to nonresident_aliens foreign_corporations and their withholding agents who are required to file a return sec_7701 sec_1441 sec_1442 sec_1443 and sec_1461 internal revenue employees were instructed long ago by the treasury secretary that form_1040 was for the above purpose it was never intended by law to be used for u s citizens who earn their income within the states and whose income is not by law subject_to the income_tax wages of most citizens have never been intended by law to be subject_to the income_tax wages of most americans are not by law subject_to the income_tax although wages are income they do not meet the formal legal definition for inclusion as at the time that the petition was filed petitioner resided in citrus heights california - jj - gross_income from which the tax is calculated irs revenue officers are authorized by law to conduct only civil enforcement under subtitle e pertaining to alcohol_tobacco_and_firearms taxes not under subtitle a income taxes the petition also includes allegations that petitioner never received a notice_and_demand for payment and that petitioner was confused by the various amounts sought in numerous conflicting notices finally petitioner attached to the petition several exhibits including a copy of the appeals officer’s date letter attempting to schedule an administrative hearing h respondent’s motion for summary_judgment as indicated respondent filed a motion for summary_judgment asserting that there is no dispute as to a material fact and that respondent is entitled to judgment as a matter of law in particular respondent contends that because petitioner received the notice_of_deficiency dated date petitioner cannot challenge the existence or amount of his underlying tax_liability for in this proceeding respondent further contends that the appeals officer’s review of the transcript of account with regard to petitioner’s account for satisfied the verification requirement imposed under sec_6330 and demonstrates that petitioner was issued a notice_and_demand for payment --- - petitioner filed an opposition to respondent’s motion in his opposition petitioner repeats many of the allegations made in the petition thus for example the opposition includes the following allegations petitioner disagrees with respondent’s decision because it am not required to file a return and claim my wages as gross taxable_income as claimed by the respondent i have never had a filing requirement therefore respondent has no authority to collect any_tax or require petitioner to file or waste a bunch of time communicating with them over nonsense this is an infringement on the petitioner’s freedom petitioner and the courts can assume the respondent had no authority for sending the notices of proposed assessment or the final notices and demand for payment to the petitioner the respondent has no authority to collect a tax from the petitioner because the petitioner has no filing requirement and the only sections that authorize an income_tax and the respondent to send these notices are sections which apply to non-resident aliens foreign_corporations and their withholding agents who are required to file a under sec_7701 sec_1441 sec_1442 sec_1443 and sec_1461 in his opposition petitioner also alleges that he was not offered an administrative hearing pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c counsel for respondent appeared at the hearing and presented argument in support of the pending motion in contrast there was no appearance by or on behalf of petitioner nor did petitioner file a statement pursuant to rule c the provisions of which were mentioned by the court in its order calendaring respondent’s motion for hearing discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an -- - appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a summary_judgment petitioner challenges the assessment made against him on the ground that he is not subject_to the federal_income_tax the record implies that petitioner received the notice_of_deficiency for and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 under such circumstances sec_6330 b would bar petitioner from challenging the existence or amount of his underlying tax_liability in this collection review proceeding even if petitioner is permitted to challenge the amount of his underlying liability petitioner’s arguments are frivolous and groundless see goza v commissioner supra further as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer subject_to the federal_income_tax see sec_1 a sec_1_1-1 and b income_tax regs compensation_for labor or services rendered constitutes income subject_to the federal_income_tax sec_61 640_f2d_1014 9th cir gross_income derived from business and unemployment_compensation is also subject_to the federal_income_tax sec_61 a and in case of failure_to_file a return tax may be assessed at any time see sec_6501 see also madge v commissioner tcmemo_2000_370 rejecting as frivolous the contention that only foreign_income is subject_to federal_income_tax affd 23_fedappx_604 cir cf corcoran v commissioner tcmemo_2002_18 rejecting as frivolous the contention that income earned by u s citizens from sources within the united_states is excluded from u s taxation under the source_rules of the internal_revenue_code we likewise conclude that the appeals officer obtained verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 the record shows that the appeals officer obtained and reviewed a txmoda transcript of account with regard to petitioner’s taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting -- records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein 118_tc_365 ndollar_figure weishan v commissioner tcmemo_2002_88 lindsey v commissioner tcmemo_2002_87 tolotti v commissioner tcmemo_2002_86 duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the txmoda transcript of account on which the appeals officer relied contained all the information prescribed in sec_301_6203-1 proced admin regs see weishan v commissioner supra lindsey v commissioner supra tolotti v commissioner supra duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcript of account see davis v commissioner supra pincite mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner also contends that he never received a notice_and_demand for payment for the requirement that the secretary issue a notice_and_demand for payment is set forth in sec_6303 which provides in pertinent part sec_6303 general_rule ---where it is not otherwise provided by this title the secretary shall as soon as practicable and within days after the making of an assessment of a tax pursuant to sec_6203 give notice to each person liable for the unpaid tax stating the amount and demanding payment thereof xk k the transcript of account on which the appeals officer relied during the administrative process shows that respondent sent petitioner a notice_and_demand for payment on the same date that respondent made assessments against petitioner for the tax and additions to tax determined in the notice_of_deficiency see eg 953_f2d_531 9th cir weishan v commissioner supra see also 7_f3d_137 9th cir petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination dated date b imposition of a penalty under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 and has in fact imposed a penalty in several such cases 118_tc_365 imposing a penalty in the amount of dollar_figure perry v commissioner tcmemo_2002_165 imposing a penalty in the amount of dollar_figure crow v commissioner tcmemo_2002_149 imposing a penalty in the amount of dollar_figure smeton v commissioner tcmemo_2002_140 imposing a penalty in the amount of dollar_figure newman v commissioner tcmemo_2002_135 imposing a penalty in the amount of dollar_figure yacksyzn v commissioner tcmemo_2002_99 imposing a penalty in the amount of dollar_figure watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure davis v commissioner tcmemo_2001_87 imposing a penalty in the amount of dollar_figure in the present case respondent has not specifically requested imposition of a penalty under sec_6673 -- - however in a collection review case the court may impose such a penalty on its own motion see williams v commissioner tcmemo_2002_111 imposing sua sponte a penalty in the amount of dollar_figure we are convinced that petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing but a vehicle to protest the tax laws of this country and to espouse his own misguided views which are frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's and taxpayers with genuine controversies may have been delayed under the circumstances we shall on our own motion impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure c conclusion we have considered all of petitioner’s arguments that are not discussed herein and we find them to be without merit and or irrelevant for example petitioner’s allegation that he was not offered an administrative hearing is belied by the appeals officer’s letters dated date and date the first of which was specifically referenced in the petition and a copy attached as an exhibit moreover petitioner’s allegation that he was confused by the various amounts sought is explained in part by the fact that petitioner’s liability changed with the accrual of statutory interest and the compounding thereof see continued -- - in order to give effect to the foregoing an order granting respondent's motion and decision for respondent including a penalty on petitioner under sec_6673 will be entered continued sec_6601 e further petitioner’s allegation regarding not receiving notice_and_demand is belied by the txmoda transcript of account as well as the date final notice a copy of which was attached to petitioner’s request for a collection_due_process_hearing and the collection notice dated date see supra c see eg 953_f2d_531 9th cir weishan v commissioner tcmemo_2002_88 see also 7_f3d_137 9th cir
